DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 12/08/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-7, and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018/172333.
‘333 teaches an aqueous dental composition comprising a polymerizable monomer, which contains at least three polymerizable double bonds, a particulate filler, the polymerization initiator system comprising a 1,2-kietone photoinitiator, such as camphor-quinone and a cop0initiatior that is preferably a tertiary amine compound. The filler may be an inorganic material, such as submicron silica particles which may be treated with a coupling agent, such as gamma-aminopropyltrimethoxysilane, with a diameter from 1 to 1200 nm (claims and paragraphs 104-114 and 156-170).
‘333 does not teach the tertiary amine on the surface of the particulate filler.
It would have been obvious to one of ordinary skill in the art where the art teaches adding a couling agent which is a primary amine to the particulate, it would have been obvious to modify it to a tertiary amine as described as the co-initiator. This would provide a coupling agent on the particulate which acts as a co-initiator.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612